Citation Nr: 0324434	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  02-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel





INTRODUCTION

The veteran served on active duty from October 1985 to April 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 RO decision, which denied 
service connection for generalized anxiety disorder.  The RO 
also granted service connection and assigned a 10 percent 
rating for peptic ulcer with gastritis.  

In an August 2001 statement, the veteran expressed 
disagreement with the RO's August 2001 decision.  The RO 
issued a Statement of the Case (SOC) to him in December 2001, 
which addressed both the generalized anxiety disorder issue 
and the peptic ulcer issue.  (The SOC also reflected that a 
20 percent rating was granted for the peptic ulcer).   

In a statement and on the Substantive Appeal, i.e., VA Form 9 
(Appeal to Board of Veterans' Appeals), which were received 
in May 2002, the veteran's representative referred solely to 
the veteran's claim of service connection for generalized 
anxiety disorder.  

Although the veteran's representative has subsequently 
submitted statements, in September 2002 and July 2003, in 
support of the veteran's claim of a higher rating for peptic 
ulcer with gastritis, these statements may not be construed 
as a timely-filed Substantive Appeal.  

They were not received by August 23, 2002, which is one year 
from the date of mailing of the notification of the 
determination being appealed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103 (2002).  

As an appeal was not perfected as to the higher rating claim, 
the sole issue before the Board at this time is stated on the 
preceding page.  



REMAND

A review of the record shows that there was no service 
medical evidence of complaints, treatment or diagnosis of 
generalized anxiety disorder.  

In connection with his claim of service connection for 
generalized anxiety disorder, the veteran underwent a VA 
examination in February 2001.  

On examination, the veteran complained of currently being 
unable to perform his job and feeling nervous fearful and 
worrisome.  He reported that, during service, he experienced 
a great deal of anxiety while being stationed at a missile 
unit in Sicily, as he feared being killed and experiencing 
military retaliation from Libya.   The veteran indicated that 
he developed an ulcer as a result of his stress and anxiety.  

The diagnosis included that of generalized anxiety disorder 
with psychosomatic features (gastric intestinal problems).  

The Board also notes that, in connection with a 
gastrointestinal examination conducted on that same date (by 
a different examiner), the veteran complained that his 
gastric symptoms appeared to increase in response to his 
worry and anxiety.  His diagnoses included that of history of 
peptic ulcer and chronic gastritis.  The RO subsequently 
granted service connection for peptic ulcer with gastritis.  

The Board finds that, although the VA psychiatric examination 
was largely complete, it did not provide a clear opinion as 
to whether the veteran's diagnosed generalized anxiety 
disorder was initially manifest in service.  On remand, the 
RO should obtain an opinion that specifically addresses this 
question.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), enhances the VA's obligation to notify the veteran 
about his claim (i.e., what information or evidence is 
required to grant his claim) and to assist him to obtain 
evidence for his claim.  

A review of the record indicates that the RO has not provided 
the veteran with adequate notification of the redefined 
obligations of the VA as contained in the VCAA.  This due 
process deficiency should be addressed on remand.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond.  

As noted in the introduction, the veteran did not perfect his 
appeal of a higher rating for the service-connected peptic 
ulcer with gastritis, in a timely manner.  However, in 
statements received in September 2002 and July 2003, the 
veteran's representative presented argument in support of the 
veteran's claim of a rating in excess of 20 percent for the 
peptic ulcer with gastritis.  These statements may be 
construed as a disagreement with the RO's assignment of a 20 
percent rating (in a November 2001 rating decision).  
Therefore, the veteran is entitled to an SOC addressing the 
increased rating issue.  In this regard, a remand is 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence, as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
of service connection for generalized 
anxiety disorder.  

2.  The RO should refer the claims folder 
to the VA examiner who evaluated the 
veteran for a psychiatric disorder in 
February 2001.  The RO should request that 
examiner to review the claims file and 
specifically indicate whether the 
veteran's generalized anxiety disorder had 
its clinical onset during the veteran's 
period of service from October 1985 to 
April 1989, or after his military 
discharge.  If the examiner deems that 
another examination is necessary in order 
to provide the foregoing information, then 
the veteran should be afforded a VA 
psychiatric examination.  

If the previous examiner is unavailable, 
the veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of the generalized 
anxiety disorder.  The claims folder must 
be sent to the examiner for review.  All 
indicated tests must be conducted.  The 
examiner should specifically indicate 
whether the veteran's generalized anxiety 
disorder had its clinical onset during the 
veteran's period of service from October 
1985 to April 1989, or after his military 
discharge.  

3.  The RO should issue a Statement of the 
Case (SOC) to the veteran and his 
representative on the issue of an 
increased rating for the service-connected 
peptic ulcer with gastritis.  The veteran 
must be advised of the time limit in which 
he can perfect an appeal to the Board on 
this issue by filing a substantive appeal.  
See 38 C.F.R. § 20.302 (2002).  If, and 
only if, an appeal is perfected on this 
issue, should it be certified to the Board 
for further appellate review.  

4.  Thereafter, the RO should readjudicate 
the veteran's claim of service connection 
for generalized anxiety disorder.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


